“ag

ao

_ Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
C] The defendant has been found not guilty on count(s)
[J Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

imprisoned for a term of: -

~ &] Assessment: $10 WAIVED ml Fine: WAIVED

 

AO 245B (Rev, 02/08/2019) Judgment in a Criminai Petty Case (Modified) . . Page 1 of 1

UNITED STATES DISTRICT COURT
, ‘SOUTHERN DISTRICT.OF CALIFORNIA -

United States of America - JUDGMENT INA CRIMINAL CASE
¥. (For Offenses Committed On or After November 1, 1987)

- Gabriel Edgar Salazar Case Number: 3:20-mj-20096

 

Frank Torres Mogett

Defendant's Attorney

 

 

 

 

 

 

 
 

 

 

 

 

REGISTRATION NO, 93712298
| | JAN i 6 2029
THE DEFENDANT: |
XI pleaded guilty to count(s) 1 of Complaint: 7 OO —_OLifik Ue uC SG JET A
: . : SOUTHER el Se ALPS
C] was found guilty to count(s) - ny vine JREUTY

after a plea of not guilty.
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

sy,

/ A. TIME SERVED Oo — days

 

{I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
[) Court recommends defendant be deported/removed with relative; charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

| Thursday, January 16, 2020
Date of Imposition of Sentence

 

Ctr > a
\ \ ( ee / Lp “ Le
Received weeny =F tg fi bf bb
DUSM i. - HONORABLE F. A. GOSSETT II

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy . oo “ . | | 3:20-mj-20096

 
